Napton, Judge,
delivered the opinion of the court.
This was an application for an injunction against the defendants, who are inspectors, ex officio, of the penitentiary, and who, by virtue of an act of the Legislature, passed March 22, 1873, entitled “an act to lease the State Penitentiary fora period of ten years,” were about to lease the same, on the ground that plaintiffs had a contract with a former warden for the hire of a certain number of convicts for five years, and the term had not expired. To this petition there was a demurrer, and the demurrer was sustained, and this involves the only question in the case.
The question is, whether the warden of the penitentiary- or the supervisors, called inspectors, or both, can make contracts for convict labor which will preclude the Legislature from adopting another system necessarily interfering with the execution of such contracts, and we are clearly of the opinion *104that this could not .be done. Such contracts, it may be conceded, are warranted by the law, and seem in various instances to hive been made and sanctioned by the Legislature, but all such contracts must necessarily imply a right on the part of the Legislature to change its policy in regard to the penal system. This is a necessary result of the peculiar character of such contracts. It may be that the Legislature will abolish the whole system and require solitary confinement without labor, as we know is the policy of some States, or it may happen that the number of convicts will not enable the warden to furnish the contractors with the number called for in the contract. Or it may be, as was the case here, that the management is taken from the State officials and the penitentiary leased, and the parties to such contracts must be presumed to know that such changes of policy may occur.
Whether the warden and inspectors under the old law could make contracts exceeding the time in which their official terms expired, is not material. That they did so in repeated instances, may be conceded, and that the Legislature sanctioned such contracts may also be conceded, but in this case the Legislature declined to do so, and adopted a new system, which ,. they had undoubted power to do. If the plaintiffs by this sustained a loss, they undoubtedly have a'claim against the State; but such a claim it is not in the province of the courts to allow, much less can the courts interfere by injunction to prevent the execution of the law.
Judgment affirmed.
The other judges concur; Judges Wagner and Sherwood absent.